      Case 1:20-cr-00107-HYJ ECF No. 29 filed 09/11/20 PageID.57 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                    Hon. Robert J. Jonker
 v.
                                                                    Case No. 1:20-cr-00107
 CLINTON LEWIS LEVELSTON, JR.,

        Defendant.
 ________________________________/

                           REPORT AND RECOMMENDATION

       On September 10, 2020, I conducted a hearing on Defendant’s unopposed Request to

Withdraw Previously Filed Motion to Determine Competency of the Defendant (ECF No. 21).

Based on the representations of counsel and a colloquy with defendant Clinton Lewis Levelston,

Jr., and for the reasons stated on the record, I find that the Defendant was competent to and did

understand the nature and consequences of the proceedings against him and was able to assist in

his defense. I also found that there was no reasonable cause for further proceedings to determine

competency pursuant to 18 U.S.C. § 4241. I recommend that the Court grant Defendant’s Motion.

       Pursuant to W.D. Mich. LCrR. 11.1, I also conducted a plea hearing after receiving the

written consent of defendant and all counsel. At the hearing, Defendant Levelston entered a plea

of guilty to Count One of the Indictment in exchange for the undertakings made by the government

in the written plea agreement. In Count One of the Indictment, defendant is charged with

possession of a firearm not registered in the National Firearms Registration and Transfer Act in

violation of 26 U.S.C. § 5861(d). On the basis of the record made at the hearing, I find that

defendant is fully capable and competent to enter an informed plea; that the plea is made knowingly
     Case 1:20-cr-00107-HYJ ECF No. 29 filed 09/11/20 PageID.58 Page 2 of 2




and with full understanding of each of the rights waived by defendant; that it is made voluntarily

and free from any force, threats, or promises, apart from the promises in the plea agreement; that

the defendant understands the nature of the charge and penalties provided by law; and that the plea

has a sufficient basis in fact.

        I therefore recommend that defendant's plea of guilty to Count One of the Indictment be

accepted, that the court adjudicate defendant guilty, and that the written plea agreement be

considered for acceptance at the time of sentencing. Acceptance of the plea, adjudication of guilt,

acceptance of the plea agreement, and imposition of sentence are specifically reserved for the

district judge.

Dated: September 11, 2020                                    /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                2
